UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7369


RUDOLPH THORNE,

                  Petitioner – Appellant,

          v.

GENE M. JOHNSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00256-RBS-FBS)


Submitted:   February 8, 2011               Decided:   March 14, 2011


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rudolph Thorne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rudolph Thorne seeks to appeal the district court’s

order     dismissing     his    successive         28    U.S.C.      § 2254       (2006)

petition.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                       See 28 U.S.C.

§ 2253(c)(1) (2006); Jones v. Braxton, 392 F.3d 683, 687 (4th

Cir.    2004).      A   certificate     of   appealability          will    not   issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).              When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s     assessment      of   the    constitutional          claims    is

debatable    or    wrong.      Slack    v.   McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at   484-85.       We   have   independently        reviewed        the    record    and

conclude    that    Thorne     has     not   made       the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                         2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3